Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 23, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  140301                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  BRONSON METHODIST HOSPITAL,                                                                             Brian K. Zahra,
           Plaintiff-Appellant,                                                                                      Justices

  v                                                                SC: 140301
                                                                   COA: 286087
                                                                   Kalamazoo CC: 08-000066-NF
  ALLSTATE INSURANCE COMPANY,
            Defendant-Appellee.

  _________________________________________/

                                 AMENDMENT TO ORDER

         On order of the Court, the order of May 20, 2011 is amended to correct a clerical
  error by adding, after the text thereof, the following:

        MARILYN KELLY, J., would reverse the Court of Appeals.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 23, 2011                        _________________________________________
           0523                                                               Clerk